 


109 HR 260 IH: Father’s Equity Act
U.S. House of Representatives
2005-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 260 
IN THE HOUSE OF REPRESENTATIVES 
 
January 6, 2005 
Ms. Jackson-Lee of Texas introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Immigration and Nationality Act to modify the requirements for a child born abroad and out of wedlock to acquire citizenship based on the citizenship of the child’s father, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Father’s Equity Act. 
2.Acquisition of citizenship for children born abroad and out of wedlock to a United States citizen fatherSection 309(a) of the Immigration and Nationality Act (8 U.S.C. 1409(a)) is amended— 
(1)in paragraph (2), by adding and at the end; 
(2)by striking paragraph (3); 
(3)in paragraph (4), by striking while the person is under the age of 18 years— and inserting at any time—; and 
(4)by redesignating paragraph (4) as paragraph (3). 
3.Clarification regarding deceased parents of children born abroad and out of wedlockSection 309 of the Immigration and Nationality Act (8 U.S.C. 1409) is amended by adding at the end the following: 
 
(d)Nothing in this section shall be construed to preclude a person who is a citizen or national of the United States by virtue of a provision of this section from establishing such status under this title after the death of the person’s father, mother, or parents.. 
4.Effective dateThe amendments made by this Act shall apply to persons born out of wedlock who are alive on or after the date of the enactment of this Act. 
 
